i/jt'/r
                                  ELECTRONIC RECORD

                                                                           IIS7-/5
COA #       06-15-00026-CR                       OFFENSE:        1
Companion-6-15-27,28-CR
            Roger Dale Gammons v. The State
STYLE:      ofTexas                              COUNTY:         Hopkins

COA DISPOSITION:       Affirmed                  TRIAL COURT:    8th District Court



DATE: 8/11/15                      Publish: No   TC CASE #:      1423872




                        IN THE COURT OF CRIMINAL APPEALS


          Roger Dale Gammons v. The State
STYLE:    ofTexas                                     CCA#:

         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE: _              2#jy                             SIGNED:                         PC:
           JL
JUDGE:      m.      LJsiAA^—                          PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD